NOT PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                     No. 19-1668


            UNITED STATES OF AMERICA

                          v.

               JEREMY T. BRASHEAR,
                           Appellant

      ____________________________________

    On Appeal from the United States District Court
         for the Middle District of Pennsylvania
         (District Court No.: 4-11-cr-00062-001)
    District Judge: Honorable Christopher C. Conner



       Submitted under Third Circuit LAR 34.1(a)
                on November 14, 2019


          (Opinion filed: December 13, 2019)


Before: JORDAN, SCIRICA and RENDELL, Circuit Judges
                                            ________

                                         O P I N I O N*
                                           ________

RENDELL, Circuit Judge:

         Defendant Jeremy Brashear was sentenced by the District Court to six months in

prison after violating the terms of his supervised release. Brashear appealed the District

Court’s judgment. Brashear’s court-appointed attorney has submitted an Anders brief

and a motion for leave to withdraw. After reviewing the brief, we will affirm the

judgment of the District Court and grant the motion for leave to withdraw.

    I.      Background

         In April 2014, the District Court sentenced Brashear to 97 months in prison

followed by 10 years of supervised release. Following Brashear’s release, the United

States Probation Office petitioned the District Court for a warrant to arrest Brashear for

supervised release violations. Brashear was charged with violating conditions of his

release when he was discharged from the residential re-entry facility where he lived for

threatening staff and when he failed to participate honestly in his sex offender treatment

program.

         The District Court held a revocation hearing on March 11, 2019. At the hearing,

Brashear confirmed he had received written notice of the charges. He also claimed he

understood the nature of the charges and his right to a full hearing. He admitted to the



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.
                                                 2
violation of supervised release related to his discharge from the re-entry facility. After a

dispute about the other alleged violation, the Court, with the agreement of both counsel,

proceeded only on the admitted charge related to the re-entry facility.

         The District Court noted that Brashear had knowingly and voluntarily admitted to

that violation and had waived a full hearing. The Court allowed argument as to the

sentence and gave Brashear the opportunity to make a statement. All parties agreed that

the appropriate Guidelines range was three to nine months. After considering the 18

U.S.C. § 3553(a) factors, the District Court commented that Brashear had continually

been difficult in terms of supervision and that, after agreeing to follow the rules of the

residential reentry program, he promptly made threatening comments to staff. “Given the

characteristics of this defendant under supervised release,” the Court found a sentence of

six months in prison appropriate. App. 30. The Court also continued the ten-year term of

supervised release, to begin upon his release. Brashear did not object.

   II.      Discussion

         “[I]f counsel finds his case to be wholly frivolous, after a conscientious

examination of it, he should so advise the court and request permission to withdraw.”

Anders v. California, 386 U.S. 738, 744 (1967). Our precedent requires that counsel

fulfill the requirements of Local Appellate Rule 109.2(a) before an Anders motion is

granted. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). We must ask: “(1)

whether counsel adequately fulfilled the rule’s requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” Id. (citing United

States v. Marvin, 211 F.3d 778, 780 (3d Cir. 2000)).

                                               3
         Here, defense counsel’s brief certainly satisfies the requirements of Local

Appellate Rule 109.2(a). 1 To comply with Rule 109.2(a), counsel must “thoroughly

examine[] the record in search of appealable issues” and “explain why the issues are

frivolous.” Id. (citing Marvin, 211 F.3d at 780). The brief must reflect “conscientious

examination” of the record, but “[c]ounsel need not raise and reject every possible

claim.” Id. (quotation marks and citation omitted). Here, counsel’s brief identifies

several conceivable claims, analyzing and dismissing each as frivolous under the present

facts. First, the brief explains that the District Court had jurisdiction over the underlying

matter and the authority to revoke Brashear’s supervised release, and no violations of due

process occurred. Next, it addresses Brashear’s admission of guilt, pointing to the

evidence of its voluntariness. Finally, the brief articulates why the sentence imposed was

proper. Throughout the brief, counsel explains why the issues are frivolous on appeal,

citing to relevant legal authority. Accordingly, we conclude that “the Anders brief

initially appears adequate on its face.” Youla, 241 F.3d at 301.

         Because the brief appears adequate, we turn to the second inquiry and conduct an

“independent review of the record.” Id. at 300. In this inquiry, we are “guided in

reviewing the record by the Anders brief itself.” Id. at 301 (internal quotation marks and

citation omitted). Like Brashear’s counsel, we find no non-frivolous issues in the record.

         Brashear has no basis to argue that the District Court lacked jurisdiction to find a

violation of supervised release. The District Court had subject matter jurisdiction over



1
    We note that Brashear elected not to file a pro se submission.
                                               4
the underlying substantive offense under 18 U.S.C. § 3231, and accordingly was

authorized to revoke the sentence of supervised release under 18 U.S.C. § 3583(e). At

the revocation hearing, Brashear did not raise any objections to the Court’s jurisdiction or

authority to revoke supervised release, nor did he have any basis to do so.

       Additionally, the Court provided Brashear with all the procedural protections

required for a revocation of supervised release. At a revocation hearing, a person is

entitled to: (1) “written notice of the alleged violation”; (2) “disclosure of the evidence

against the person”; (3) “an opportunity to appear, present evidence, and question any

adverse witness”; (4) notice of the right to counsel; and (5) “an opportunity to make a

statement and present any information in mitigation.” Fed. R. Crim. P. 32.1(b)(2). At

Brashear’s supervised release revocation hearing, he indicated that he had received notice

of the charges against him, understood the nature of the charges, and recognized that he

was entitled to a full revocation hearing. When the Court, with the agreement of both

counsel, decided to proceed only as to the charge concerning his discharge from the re-

entry facility, Brashear admitted to that violation and waived his right to the full

revocation hearing. He was represented by counsel throughout the hearing and had the

opportunity to make a statement. Brashear raised no procedural objection at the time, and

we see no procedural defect in the record.

       The record also reflects no basis to question the validity of Brashear’s admission

of guilt. When a defendant challenges a sentence based on a guilty plea, “the inquiry is

ordinarily confined to whether the underlying plea was both counseled and voluntary.”

United States v. Broce, 488 U.S. 563, 569 (1989); United States v. Peppers, 899 F.3d
5
211, 225 (3d Cir. 2018). Here, Brashear was represented by counsel, indicated he

understood the proceedings, and freely admitted to the violation before the District Court.

Any challenge to the voluntariness of his guilty plea would be meritless.

       Finally, Brashear has no basis to argue that his sentence of six months’

imprisonment and ten years of supervised release was unreasonable. In reviewing a

sentence’s reasonableness, we must ensure that the record “reflects rational and

meaningful consideration of the factors enumerated in 18 U.S.C. § 3553(a).” United

States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007) (en banc). We affirm the sentence

“unless no reasonable sentencing court would have imposed the same sentence” under the

same circumstances. United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

Here, all parties agreed that the applicable Guidelines sentencing range was three to nine

months. Before imposing a sentence in the middle of the Guidelines range, the District

Court explicitly referred to the § 3553(a) factors and discussed Brashear’s history of

challenges while on supervised release as well as the severity of the violation. Notably,

Brashear did not object to the sentence at the hearing.

   III.   Conclusion

       For foregoing reasons, we conclude that counsel has provided an adequate Anders

brief, and our independent review of the record reveals no non-frivolous issues for

appeal.




                                             6